DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed on 09/24/2021 have been fully considered but they are not persuasive for at least the following reasons:

Regarding claim 1:
Applicant arguments:  “Applicants respectfully submit that LEE does not disclose “wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure”. The Examiner disagrees.  
In response: LEE discloses a CTE of the second insulation 120 is larger than a CTE of the first insulation 110 (Para [0024]). A Young's modulus of the second insulation 120 is lower than a Young's modulus of the third insulation 130 (Para [ 0026]). Thus Lee taught the recited limitation “wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of thermal expansion (CTE) of the lower structure and a coefficient of thermal expansion (CTE) of the upper structure”.
Regarding claim 10:
Applicant arguments:  “Applicants respectfully submit that LEE does not disclose antenna structure. In addition, But, LEE and FANG does not disclose explicitly wherein a surface roughness of the first surface is greater than a surface roughness of the second surface
In response: LEE discloses an antenna structure (Fig 1, shows antenna structure 110 includes conductive pattern 240 or 210b, which is an antenna pattern, similar pattern to instant application. Therefore, examiner construed conductive pattern 240 or 210 is part of structure 110, as an antenna structure, Para [0020]). Further, FANG discloses wherein a surface roughness of the first surface is greater than a surface roughness of the second surface (Fig 5-6, Para [0055]). 

Regarding claim 14, currently amended the features of claim 14 “the routing structure is electrically coupled to the antenna structure through the buffer layer without any conductive wiring extending through the buffer layer” does not support species IV (Fig 4). Thus claim 14 is withdrawn.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al ( US 2019/0164912 A1; hereafter LEE).

Regarding claim 1, LEE discloses a stacked structure (Fig 1), comprising: 
a lower structure (Fig 1,  lower structure 110, Para [ 0017]) including at least one lower dielectric layer (Fig 1, dielectric layer 110a/110b, Para [ 0020]) and at least one lower metal layer ( metal layers 240, Para [ 0036]) in contact with the lower dielectric layer ( dielectric layer 110a, Para [ 0020]); an upper structure ( Fig 1, upper structure 130, Para [ 0025]) including at least one upper dielectric layer (Fig 1, dielectric layer 130a/130b, Para [ 0025]) and at least one upper metal layer ( Fig 1, metal layers 240, Para [ 0036]) in contact with the upper dielectric layer ( dielectric layer 130a/130b); and a buffer layer (second insulation layer 120, Para [ 0024]) interposed between the lower structure (Fig 1,  lower structure 110)  and the upper structure ( Fig 1, upper structure 130), wherein a coefficient of thermal expansion (CTE) of the buffer layer is between a coefficient of 

Regarding claim 4, LEE discloses the stacked structure of claim 1, LEE further discloses wherein the lower structure (Fig 1,  lower structure 110, Para [ 0017]) is an antenna structure, and the at least one lower metal layer  ( Fig 1,metal layers 240, Para [ 0036])  includes an antenna pattern ( Fig 1); wherein the upper-2- 4835-7508-6562.1Atty. Dkt. No. 102351-1421 A01727/US9085 structure  ( Fig 1, upper structure 130) is a routing structure  ( metal layers 240),  and includes a plurality of upper dielectric layers ( dielectric layer 130a/130b) and a plurality of upper metal layers ( metal layers 240) interposed between the upper dielectric layers ( dielectric layer 130a/130b), each of the upper metal layers ( metal layers 240) includes a patterned circuit layer ( metal layers 240), the upper metal layers ( metal layers 240) are electrically connected to one another through a plurality of upper vias  ( metal layers 240, Para [ 0017]).  


Regarding claim 21, LEE discloses the stacked structure of claim 4, LEE further discloses wherein a topmost lower metal layer (at least one metal layer 240, Para [0017]) of the lower structure (Fig 1, lower structure 110) is embedded in the buffer layer (second insulation layer 120, Para [0024]).  

Regarding claim 22, LEE discloses the stacked structure of claim 1, LEE further discloses further comprising a protection layer ( polymeric layer 620, Para [ 0038]) disposed on the upper structure ( Fig 1, upper structure 130).  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of  LIAO et al ( US 2019/0096725 A1; hereafter LIAO).

Regarding claim 7, LEE discloses the stacked structure of claim 1, But, LEE does not disclose explicitly wherein a dielectric constant (Dk) of the at least one lower dielectric layer is less than a dielectric constant (Dk) of the at least one upper dielectric layer.  
In a similar field of endeavor, Huang discloses wherein a dielectric constant (Dk) of the at least one lower dielectric layer is less than a dielectric constant (Dk) of the at least one upper dielectric layer (Para [0018-0020]). 

Since LEE and Huang are both from the similar field of endeavor, and using dielectric layers with different dielectric constant, the purpose disclosed by Huang would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of Huang teaching “wherein a dielectric constant (Dk) of the at least one lower dielectric layer is less than a dielectric constant (Dk) of the at least one upper dielectric layer (Para [0018-0020])” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Claim 10-11, 14, 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of  FANG et al ( US 2018/0061805 A1; hereafter FANG).

Regarding claim 10, LEE discloses a stacked structure, comprising:
a routing structure ( Fig 1, routing structure 130, Para [ 0017]) including at least one dielectric layer ( Fig 1, dielectric layer 130a/130b, Para [ 0025]) and at least one metal layer (Fig 1, metal layers 240, Para [ 0036]) in contact with the dielectric layer ( dielectric layer 130a/110b, Para [ 0025]); an antenna structure ( Fig 1,  shows antenna structure 110, Para [ 0020]) including at least one dielectric layer ( dielectric layer 110a/110b, Para [ 0020]) and at least one metal layer ( metal layers 240, Para [ 0036])  in contact with the dielectric layer ( dielectric layer 130a/130b, Para [ 0025]); and -3- 4835-7508-6562.1Atty. Dkt. No. 102351-1421 A01727/US9085a 
But, LEE does not disclose explicitly wherein a surface roughness of the first surface is greater than a surface roughness of the second surface.  
In a similar field of endeavor, FANG discloses wherein a surface roughness of the first surface is greater than a surface roughness of the second surface (Fig 5-6, Para [0055]). 
 
Since LEE and  FANG are both from the similar field of endeavor, and using dielectric layers with uneven surface, the purpose disclosed by FANG would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching “wherein a surface roughness of the first surface is greater than a surface roughness of the second surface (Fig 5-6, Para [0055])” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Regarding claim 11, LEE and  FANG discloses the stacked structure of claim 10, LEE further discloses wherein the routing structure (Fig 1, routing structure 130) includes a plurality of dielectric layers ( dielectric layer 130a/130b) and a plurality of metal layers ( metal layers 240, Para [ 0036])  interposed between the dielectric layers ( 

Regarding claim 14, LEE and FANG discloses the stacked structure of claim 10, LEE further discloses wherein a material of the buffer layer includes Ajinomoto build-up film (ABF) (Para [0024]). 

Regarding claim 16, LEE and FANG discloses the stacked structure of claim 10, LEE further discloses wherein a coefficient of thermal expansion (CTE) of the at least one dielectric layer of the antenna structure is greater than a coefficient of thermal expansion (CTE) of the buffer layer (Para [ 0024-0026]), and the coefficient of thermal expansion (CTE) of -4- 4835-7508-6562.1Atty. Dkt. No. 102351-1421 A01727/US9085 the buffer layer is greater than a coefficient of thermal expansion (CTE) of the at least one dielectric layer of the routing structure (Para [ 0024-0026]).    

Regarding claim 17, LEE and FANG discloses the stacked structure of claim 10, But, LEE does not disclose explicitly wherein the surface roughness of the first surface is greater than 2µm and less than 8 µm, and the surface roughness of the second surface is less than 1.5 µm.  
In a similar field of endeavor, FANG discloses wherein the surface roughness of the first surface is greater than 2µm and less than 8 µm, and the surface roughness of the second surface is less than 1.5 µm (Fig 5-6, upper surface of dielectric layer 24 includes surface roughness and lower surface is planar, Para [0055]). It would have been obvious to one of ordinary skill in the art of making surface roughness 2µm and less than 8 µm through routine experimentation and optimization to obtain optimal or desired device performance, and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of FANG teaching “wherein the surface roughness of the first surface is greater than 2µm and less than 8 µm, and the surface roughness of the second surface is less than 1.5 µm (Fig 5-6, 
  
Regarding claim 23, LEE and FANG discloses the stacked structure of claim 10, LEE further discloses wherein a topmost metal layer (at least one metal layer 240) of the antenna structure (Fig 1, shows antenna structure 110) is embedded in the buffer layer (second insulation layer 120, Para [0024]).  

Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2019/0164912 A1; hereafter LEE)  in view of  FANG et al ( US 2018/0061805 A1; hereafter FANG) as applied claims above and further in view of Huang et al ( US 2004/0251549 A1; hereafter Huang).

Regarding claim 13, LEE and FANG discloses the stacked structure of claim 10, But, LEE and FANG does not disclose explicitly wherein a dielectric constant (Dk) of the at least one dielectric layer of the routing structure is greater than a dielectric constant (Dk) of the at least one dielectric layer of the antenna structure.  
In a similar field of endeavor, Huang discloses wherein a dielectric constant (Dk) of the at least one dielectric layer of the routing structure is greater than a dielectric constant (Dk) of the at least one dielectric layer of the antenna structure (different dielectric constant made with different dielectric layers, Para [0018-0020]). 
 
Since LEE, FANG and Huang are both from the similar field of endeavor, and using dielectric layers with different dielectric constant, the purpose disclosed by Huang would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE and FANG in light of Huang teaching “wherein a dielectric constant (Dk) of the at least one dielectric layer of the routing structure is greater than a dielectric constant (Dk) of the at least one dielectric layer of the antenna structure (different dielectric constant made with different dielectric layers, Para [0018-0020])” for further advantage such as improved electrical performance that can be obtained through the use of dielectric constant materials.

Allowable Subject Matter

Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
an interface is located between a bottommost upper dielectric layer and the buffer layer, and extends between two opposite lateral side surfaces of the buffer layer, wherein there is no conductive material that extends through the interface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898